Case 2:20-mj-00077-jmc Document 3-1 Filed 06/25/20 Page 1 of 1

ATTACHMENT A

The seizure warrant authorizes the seizure of the funds set forth below, amounts in U.S. Dollars
(USD), which are subject to forfeiture under 18 U.S.C. §982(a)(3)(F) and 28 U.S.C. § 1355(b)(2)
as proceeds of a wire-fraud scheme in violation of 18 U.S.C. §1343:

All funds up to $100,030.00 held in account number 7303991, in the name of Evolution Mentor
Capital, Inc. of 350 Bay St. Toronto, Ontario, Canada, MSH 2S6 at T.D. Bank in Canada. T.D.
Bank Group has its headquarters at 3500 Steele Ave. East, Tower 1, Level 1, Markham, Ontario,
L3R 271, Canada.
